921 F.2d 277
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jamil F. NASSER, Defendant-Appellant.
No. 90-1860.
United States Court of Appeals, Sixth Circuit.
Dec. 21, 1990.

Before RYAN and ALAN E. NORRIS, Circuit Judges, and ALLEN, Senior District Judge.*
PER CURIAM.


1
Defendant, Jamil F. Nasser, appeals his conviction, on the basis that the district court erred in denying his motion to withdraw his plea of guilty.  Defendant raises two issues:


2
(1) Did the district court judge commit reversible error by refusing to allow the defendant to withdraw his plea of guilty?


3
(2) Did the district court judge's failure to establish an adequate factual basis for the plea pursuant to Fed.R.Crim.P. 11(f) constitute reversible error?


4
Our standard for reviewing the conduct of the district court raised by the first issue is abuse of discretion.    United States v. Coure, 632 F.2d 665, 666 (6th Cir.1980).  The district court clearly stated on the record its reason for declining to permit the plea to be withdrawn.  Having carefully compared those reasons with the record of proceedings, we are unable to say that the court abused its discretion in determining that the defendant failed to demonstrate a fair and just reason for withdrawing his plea, as required by Fed.R.Crim.P. 32(d).


5
Furthermore, in view of the various sources of information presented to the district court, it is clear that the court had before it more than adequate information from which it could satisfy itself that there was a factual basis for the plea of guilty.


6
Because defendant has failed to demonstrate error, the judgment of conviction and sentence is affirmed.



*
 The Honorable Charles M. Allen, Senior United States District Judge from the Eastern District of Michigan, sitting by designation